Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation is considered a process (or use) without setting forth any steps substantial steps in performing the process.  In this case, the use is considered the suppression of occurrence of offensive odor of a multilayer structure when exposed to high temperatures.  This results in an improper process claim under 35 U.S.C §101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 10 recites limitations which are considered a process of using without setting forth any steps substantial steps in the process of using the product.  Therefore it is indefinite as to what is actually required to meet the claim, or in other words infringe on the claim.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how the use is actually practice.  In this case, the use is considered the suppression of occurrence of offensive odor of a multilayer structure when exposed to high temperatures.  There are no steps exposing the multilayer film to high temperature.  Such exposure is not even required to occur.  The claim is a method without steps to perform the method rendering it indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. 5,126,401) in view of Kani (WO2016163407; Reference made to Kani U.S. 20180015707 as English language equivalent).
Chou teaches blends of ethylene vinyl alcohol copolymers (EVOH) and a mixture of aromatic and aliphatic polyamide resins.  See, for instance, Table 1 compositions.
The EVOH reads over component (A) of Claim 1.
The aromatic polyamide resins are taught as APA1 and APA2 which are made from hexamethylenediamine and a 70/30 mixture of isophthalic acid / terephthalic acid (APA1 or APA2).  This reads over C1 of Claim 1.
The Nylon 66 or Nylon 6, Nylon 6,12s are aliphatic comprising at least a 6 carbon aliphatic hydrocarbon as denoted below Table 1.  This reads over C2 of Claim 1.
The ratio of the amounts of C1 / C2 is 60/40 (12*5 : 8*5) in many examples in the table which reads the ratio of Claim 1.
Chou does not exemplify a hydrate forming metal salt (B).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Chou, in particular those of the above discussed examples, by adding a hydrate forming metal salt as a drying agent to suppress the deterioration of the gas barrier performance of the compositions of Chou which include EVOH and is in pursuit of the same improvement in hot water that is taught to be achieved by adding polyamide to EVOH.  One of ordinary skill in the art would have been motivated to choose trimagnesium dicitrate as the hydrate forming metal salt as these are exemplified by Kani and because it meets all of Kani’s test conditions (¶[0206]-  Table 1)
This hydrate forming metal salt read over Component (B) of the Claim 1.
Regarding Claim 2, the aromatic containing polymer contains 100 mol % of its acid component as an aromatic structural unit, thus, as the condensation with the diamine yield 1:1 ratios of these groups, the amount of aromatic structural unit is expected to be 50 mol %.  Thus, one of ordinary skill in the art is reasonably suggest it must meet the recited range of Claim 2.
Regarding Claim 3, adipic acid along with aromatic diamines such as m-xylylenediamine are taught for the amorphous polyamide in Column 4 lines 50-Column 6 lines 5.  In Column 5 lines 1-20, Chou also teaches the amorphous polyamides can be made diamine or the diacid moiety is aromatic and the other moiety is aliphatic which has 4 to 8 carbons.  Therefore it would have been obvious to a person having ordinary skill in the art the time the invention was filed to 
Regarding Claims 5-7, as put forth in the Table 1 of Kani the trimagnesium dicitrate of Kani meets all the conditions of water absorption properties which meets the limitations of Claims 5-7.
Regarding Claim 8, Chou does not teach or suggest a dispersant.  Kani teaches a dispersant is useful for improving the dispersability of the hydrate forming alkaline earth metal salt (B) (¶[0116] and ¶[0128]) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the above invention of Chou modified by Kani by adding a dispersant to the compositions for the advantage of improving the dispersability of the hydrate forming alkaline earth metal salt that is motivated to be added via Kani.
This reads over the dispersant of Claim 8.
Regarding Claim 9, Chou exemplifies multilayer structures of the blends (See the examples of Column 10).  This reads over the multilayered structure of Claim 9.
Regarding Claim 10, Chou and Kani are silent on the method of claim 10, however, the above motivated multilayer structure of Chou and Kani must meet the claimed method because it has all the components of the gas barrier layer recited and also a hydrate forming metal salt that meets water absorption properties I, II, and III as discussed above.  This meets the limitation of Claim 10.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. 5,126,401) in view of Kani (WO2016163407; Reference made to Kani U.S. 20180015707 as English language equivalent) and in further view of Outline of Nylon-MXD6.
Chou and Kani are applied as above.  Chou teaches adipic acid along with aromatic diamines such as m-xylylenediamine are taught for the amorphous polyamide in Column 4 lines 50-Column 6 lines 5 and but does not specific exemplify such a combination.  Such a combination is known as MXD6 in the polyamide art. In Column 5 lines 1-20, Chou also teaches the amorphous polyamides can be made diamine or the diacid moiety is aromatic and the other moiety is aliphatic which has 4 to 8 carbons.  
Outline of Nylon MXD6 teaches such a material has greater strength and elastic modulus, high glass transition temperature and low water absorption and moisture permeability along with excellent gas barrier properties compared to Nylon 6 and Nylon 66 also used by Chou ‘716.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice Chou modified as discussed above by Kani to use MXD6 as the aromatic (amorphous) polymer of Chou for advantage of using a polyamide known to has greater strength and elastic modulus, high glass transition temperature and low water absorption and moisture permeability along with excellent gas barrier properties as taught by Outline of Nylon MXD6.
This reads over the combination of aromatic diamines and C4 or less diacids of Claim 3.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. 5,064,716; hereinafter Chou ‘716) in view of Kani (WO2016163407; Reference made to Kani U.S. 20180015707 as English language equivalent).

The EVOH reads over component (A) of Claim 1.
The aromatic polyamide resins is taught as APA2 which are made from hexamethylenediamine and a 70/30 mixture of isophthalic acid / terephthalic acid (APA2) (column 10 lines 30-40).  This reads over C1 of Claim 1.
The Nylon 6 is an aliphatic comprising at least a 6 carbon aliphatic hydrocarbon as denoted below Table VII.  This reads over C2 of Claim 1.
The ratio of the amounts of C1 / C2 is 60/40 (12*5 : 8*5) in many examples in the table which reads the ratio of Claim 1.
Chou ‘716 does not exemplify a hydrate forming metal salt (B).
Kani, working in the field of EVOH and polyamide mixture for gas barrier applications similar to Applicant and Chou ‘716, teaches in order to suppress the deterioration of the gas barrier performance by the hot water treatment, adding a hydrate-forming metal salt as a drying agent to EVOH resin is known. A technique is also known that polyamide-based resin is added to EVOH resin to improve a resistance to hot water treatment. ¶[0007]
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Chou ‘716, in particular those of the above discussed example, by adding a hydrate forming metal salt as a drying agent to suppress the deterioration of the gas barrier performance of the compositions of Chou ‘716 which include EVOH and is in pursuit of the same improvement in hot water that is taught to be achieved by adding polyamide to EVOH.  One of ordinary skill in the art would have been motivated to 
This hydrate forming metal salt read over Component (B) of the Claim 1.
Regarding Claim 2, the aromatic containing polymer contains 100 mol % of its acid component as an aromatic structural unit, thus, as the condensation with the diamine yield 1:1 ratios of these groups, the amount of aromatic structural unit is expected to be 50 mol %.  Thus, one of ordinary skill in the art is reasonably suggest it must meet the recited range of Claim 2.
Regarding Claim 3, Chou ‘716 teaches the amorphous polyamides can be made diamine or the diacid moiety is aromatic and the other moiety is aliphatic which has 4 to 8 carbons.  Therefore it would have been obvious to a person having ordinary skill in the art the time the invention was filed to practice the invention of Chou ‘716 using aromatic diamines and aliphatic diacid with 4 to 8 carbons because Chou ‘716 suggests such a combination as there is only a 2 ways to combine the above two types of diacids and diamines. This reads over Claim 3 as 4 carbons is common to both ranges.
Regarding Claim 4, Nylon 6 reads over the recited Nylon 6.
Regarding Claims 5-7, as put forth in the Table 1 of Kani the trimagnesium dicitrate of Kani meets all the conditions of water absorption properties which meets the limitations of Claims 5-7.
Regarding Claim 8, Chou ‘716 does not teach or suggest a dispersant.  Kani teaches a dispersant is useful for improving the dispersability of the hydrate forming alkaline earth metal salt (B) (¶[0116] and ¶[0128]) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the above invention of Chou ‘716 modified by Kani by adding a 
This reads over the dispersant of Claim 8.
Regarding Claim 9, Chou ‘716 exemplifies multilayer structures of the blends (See the examples of Column 10).  This reads over the multilayered structure of Claim 9.
Regarding Claim 10, Chou ‘716 and Kani are silent on the method of claim 10, however, the above motivated multilayer structure of Chou and Kani must meet the claimed method because it has all the components of the gas barrier layer recited and also a hydrate forming metal salt that meets water absorption properties I, II, and III as discussed above.  This meets the limitation of Claim 10.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Christopher M Rodd/Primary Examiner, Art Unit 1766